IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                  : No. 283
                                         :
DISCIPLINARY BOARD                       : DISCIPLINARY BOARD APPOINTMENT
                                           DOCKET




                                    ORDER


PER CURIAM:



             AND NOW, this 30th day of January, 2015, David E. Schwager, Esquire,

Luzerne County, is hereby reappointed as a member of the Disciplinary Board for a

term of three years commencing April 1, 2015.